UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6265


WILLIAM SCOTT DAVIS, JR.,

                    Petitioner - Appellant,

             v.

WILLIAM P. BARR, USAG; JAMES W. GARNETT, JR., Piedmont Regional Jail
Chairman; PAUL SEGRUE, USMS Deputy; USMS DEPUTY ADAMS;
DONALD HUNTER, Superintendent; CAPTAIN UNKNOWN; MAJOR
UNKNOWN,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00514-MSD-DEM)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr., appeals the district court’s order denying his

postjudgment motion.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Davis v. Sessions, No.

2:17-cv-00514-MSD-DEM (E.D. Va. Feb. 1, 2019).              We deny Davis’ motion to

consolidate his pending cases. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2